Title: William Henry Harrison to John Armstrong, 15 September 1813 (Abstract)
From: Harrison, William Henry
To: Armstrong, John


15 September 1813, “Head Quarters Mouth of Portage River on Lake Erie.” “You will have been informed from the Letter of Commodore Perry to the Secretary of the Navy of the brilliant naval victory obtained by him & the capture of the whole of the Enemy’s flotilla on this lake. I arrived here the day before yesterday with a part of the troops from Seneca town & this morning General Cass has brought on the remainder. Governor Shelby has also arrived with his militia. We are busily engaged in embarking the Stores & Artillery, and by the day after to morrow the whole will be afloat. General Mc.Arthur will join me the day after at the Bass-Islands with the Troops from fort Meigs, & on the following night, if the weather permits, we shall sail for the Canada-shore. As soon as I have driven the Enemy from Malden & Detroit, I shall dispatch a detachment for the reduction of Mackinac & St. Joseph’s & will expect your orders for my further movements. The upper part of the province of Upper Canada being cleared of the Enemy, unless it should appear expedient to pursue the Indians, the army under my command might move down the lake to Long-point, or below it & cooperate with that under General Wilkinson. From my present impressions with regard to our affairs in that quarter, I should, if I considered myself authorized to do so, immediately proceed to the lower end of the lake. Commodore Perry had out with him in the late action about one hundred & thirty of my men—he speaks in the highest terms of their conduct. Major Wood had arrived at this place with two Companies when the Commodore returned to Put-in-Bay. He immediately sent him a reinforcement of fifty men which were of great service in securing the prisoners.”
